 506DECISIONSOF NATIONALLABOR RELATIONS BOARDCablecom-General Inc.andCablecom-General ofModesto,Inc.andLocal Union 1245,InternationalBrotherhood of ElectricalWorkers, AFL-CIO,' Pe-titioner.Case 20-RC-9628May 25, 1971DECISION, DIRECTION OF ELECTION, ANDORDER REMANDING TO THE REGIONALDIRECTOR FOR FURTHER HEARINGBY CHAIRMAN MILLERAND' MEMBERSFANNINGAND BROWNUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended,a hearingwas held before Hearing Officer Helen A.Phillips onNovember10, 1970.Following the hearing,pursuantto Section102.67 of theNationalLaborRelationsBoard Rules and Regulations and Statements of Proce-dure, Series 8, as amended, this case was transferred totheNationalLaborRelations Board for decision.Thereafter,briefs were filed by the Employer and Peti-tioner.Pursuant to the provisions of Section3(b) of the Act,the Board has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error.The rulings are hereby affirmed.Upon the entire record in this case,including thebriefs, the Board finds:1.Cablecom-General Inc., is an Oklahoma corpora-tion'with its headquarters in Denver,Colorado. It isengaged in the development and construction of com-munity television antenna systems, and also operates aCATVsystem inColoradoSprings,Colorado.Its modeof operation is to form a local corporation in a localewhereCATV isfeasible; to securefor it an FCClicenseand permits from municipalities or counties;to con-struct an antenna system for the local operation whichwill retain the ownership thereof;and to assist the localcorporation in its management.Currentlythe Okla-homa corporation operates in 40 locations in 9 differentStates.This case involves its operations at Modesto,California,where it employs the construction workersinvolved herein in the construction of a cable system.Cablecom-General of Modesto,Inc.,' is a Californiacorporation which was established by the Oklahomacorporation and owns and operates a tower and a cableThe names of the parties appear as amended at the hearingThis case was originally consolidated with Case 20-RC-9603 How-ever, at the hearing on the consolidated cases, the petitioner in Case 20-RC-9603, another labor organization, withdrew its petition whereupon the Re-gional Director severed that case and approved the withdrawalHereinafter referred to as the Oklahoma corporationHereinafter called the Modesto corporationsystem, under permits and licenses from the FCC andthe county and city governments. With the assistanceof the Oklahoma corporation, it operates the Modestoarea CATV system and employs the installers and tech-nicians involved in this area.The Oklahoma corporation owns 80 percent of thestock of, and has some officers and directors in com-mon with, the Modesto corporation. It also has a man-agement contract with theModesto corporationwherein the Oklahoma corporation prepares the Tat-ter's payroll, performs its bookkeeping functions, han-dles its receipts, and gives necessary engineering assis-tance. The Oklahoma corporation also administers anemployee benefit program for its own employees andfor employees of all of its subsidiaries, includingModesto.In view of the facts set forth above, we find that theOklahoma corporation and the Modesto corporationare a single integrated enterprise, as well as a singleemployer of the installers and technicians, and thatjurisdiction may be asserted on the basis of their com-bined operations.'The Modesto corporation had been in operation forless than 1 year at the time of the hearing and, basedupon a projection of its current revenues, will haveyearly revenues in excess of $100,000. Purchases ofitems other than capital expenses across state lines haveexceeded $5,000. The Oklahoma corporation has anannual gross volume of business in excess of $500,000and makes purchases across state lines in excess of$50,000.We find no merit in Modesto's contention that be-cause the Modesto CATV receivessignalsbroadcast byonly California stations,' the Board does not have legaljurisdiction over its operations. The operations of theModesto corporation, together with or separately fromthose of Oklahoma, meet the Board's standard for ass-ertion of jurisdiction over CATV operations.' In thesecircumstances, we find that it will effectuate the policiesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.Questions affecting commerce exist concerning therepresentation of certain employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and (7)of the Act.The Employer further takes the position that thepetition should be dismissed as to the constructionworkers as they are employed by the Oklahoma corpo-ration, which was not named as employer in the origi-'Perfect T V Inc,134 NLRB 575 In view ofour decision herein, we finditunnecessary to decide at this time whether these two corporations are asingle employer of the construction workersThree of thesehave national network affiliationGeneral Telephoneand Electronics Communications,Inc,160 NLRB1192190 NLRB No. 90 CABLECOM-GENERAL INC.507nal petition in this case,was not served with the noticeof hearing and did not enter an appearance.The recordshows that the Oklahoma corporation was mailed acopy of the notice of consolidated hearing with copiesof the petitions attached;the petition herein clearlyindicates in the unit description that construction em-ployees are sought;the petition was amended at thehearing to add the Oklahoma corporation as employer;and one of the officers which Modesto and Oklahomahave in common but who is paid only by Oklahomaappeared and testified at the hearing.In these circum-stances we find the Oklahoma corporation received duenotice and had actual knowledge of this proceeding.The motion to dismiss as to the construction workersis therefore denied.4. The Petitioner seeks a unit of all installers,techni-cians,and construction employees.The Employer doesnot dispute the inclusion in any unit found appropriateof installers and technicians,but contends that con-struction employees should be excluded from any suchunit.If the Board finds that exclusion proper,the Peti-tioner seeks an election in a separate unit of construc-tion employees.From the Employer's tower in Modesto,lines are runon poles owned by other utilities throughout Modesto.Customers desiring to use the Employer's services sub-scribe to them for a monthly fee. The Employer's in-stallers then run lines from the customer's television setin his residence to its line system.Its technicians andtechnician trainees investigate complaints,check andmake repairs and adjustments on the system,and deter-mine whether the customer's television set is function-ing properly.The technician checks and adjusts equip-ment,such as amplifiers,in a room adjoining the office.There are also electronic installers who check on andassemble amplifiers to be placed at point of tapping intothe line.These six employees,along with the two officeclerical employees and the general manager and hisassistant whom the parties have agreed to exclude, con-stitute the entire employee complement of the Modestocorporation.In hiring technicians and installers, the Employerseeks employees with backgrounds in television repairor electronics.All were hired locally,for permanentemployment.The six requested employees are all sala-ried,work similar hours, are uniformed,drive companyvehicles, and work under the supervision of the generalmanager and his assistant.They report to the officedaily to receive their instructions.Also involved in this case are 12 employees engagedin construction.These employees are employed directlyby the Oklahoma corporation and have their ownsupervisor.They work out of a warehouse located inModesto.Their construction plans have been for-mulated by engineers employed by the Oklahoma cor-poration.The construction work consists of running asteel cable and feeder line throughout the Modesto areausing existing poles.The skills needed are similar tothose of linemen employed by utility companies. Theircontact with the Modesto corporation is limited toproblems that arise in connection with the initial con-struction which they repair or reconstruct.The Oklahoma corporation has construction crewsoperating throughout the country.It has had construc-tion in progress in several locations in the northernCalifornia area,under the same supervisor as the oneWho supervises its construction employees in Modesto.When construction began in Modesto,the Oklahomacorporation had just completed a job in Bernecia, Cali-fornia.It had a seven-man crew there.Three of theseven came to Modesto.The other nine constructionemployees were hired locally.During the course of theModesto operation three construction employeesmoved on to Oklahoma's operations in San Pablo.Construction employees are hourly paid. At the timeof the hearing it was estimated construction should becompleted in Modesto by May 1971.Although theModesto corporation has a permit to operate in otherareas of the county,the record is not clear as to whatwillhappen to the construction crew after theirModesto work is finished.The Oklahoma corporationmight move them into other areas of the same or else-where,or it might lay them off.Based upon the fact that the Modesto corporationhas little,if any, control over these construction em-ployees; their separate location and supervision; thedifference between the function performed by the con-struction employees on the one hand and the techni-cians and installers on the other;the lack of contactbetween the two groups; the temporary nature of theconstruction crew'swork and the permanency of thetechnicians'and installers'work,we find a single unitof all employees of both groups to be inappropriate!We find,however,that the installers,electronic install-ers, technicians, and technician trainees are a stable,homogeneous group with common interests which con-stitutes a separate appropriate unit for the purposes ofcollective bargaining.However, we are unable to determine from thisrecord whether the construction crew is an appropriateunit.Thus, there is no evidence as to the present stateof, and any definite plans regarding,construction atModesto and elsewhere in Stanislaus County;any otherconstruction which may be in progress in this area ofCalifornia in which members of this crew or othercrews are or will be engaged;the relationship and inter-change between crews engaged in construction in otherareas, as well as California,by the Oklahoma corpora-tion; and the relationship of those employees to the'McCann Steel Company, Inc.,179 NLRB No. 105,BurnsMills, Inc.,116 NLRB 384 508DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees of the construction crew at Modesto, if any.Accordingly, we make no unit finding at this time relat-ing to the construction crew at Modesto, but remandthis aspect of the proceeding to the Regional Directorfor further hearing as to thisissue,with due notice tothe parties, including the Oklahoma corporation.We find that the following employees constitute aunit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(c) of the Act:'All installers, electronic installers, technicians andtechnician trainees at the Employer's Modesto,California, location; excluding office clerical em-ployees,construction employees, guards, andsupervisors as defined in the Act.ORDERIt is hereby ordered that this case be and it herebyis remanded to the Regional Director for the purpose'Since the unit found appropriate herein is different from that sought andas the Petitioner's showing of interest therein is not clear,the RegionalDirector is instructed not to proceed until he shall have determined that thePetitioner has an adequate showing of interest among the employees in theunit found appropriateof conducting a further hearing on the appropriatenessof a unit of construction employees.IT IS FURTHER ORDERED that with respect to theproposedunitof construction employees, the IffegionalDirector be, and he hereby is, directed to issue earlynotice of hearing, and that posthearing proceduresshall be governed by Section 102.67 of the Rules andRegulations of the National Labor Relations Board,Series 8, as amended.[Direction of Electionis omitted from publication.]10In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderweaInc, 156 NLRB 1236,NLRB. v Wyman-Gordon Co,394 U S 759Accordingly,it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 20 within 7 days of thedate of this Decision and Direction of Election The list may initially be usedby the Regional Director to assist in determining an adequate showing ofinterestThe Regional Director shall make the list available to all parties tothe election when he shall have determined that an adequate showing ofinterest among the employees in the unit found appropriate has been estab-lishedNo extension of time to file this list shall be grantedby theRegionalDirector except in extraordinary circumstances Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed